Title: To John Adams from Jedidiah Morse, 8 June 1797
From: Morse, Jedidiah
To: Adams, John



Sir,
Charlestown June 8th 1797

I take the earliest opportunity to offer you a copy of my American Gazetteer, whh I beg you to accept as a small token of my affectionate esteem and respect for your person & character; & of the gratitude I owe you for the services you have rendered to our common country.
Permit me to express to you the sentiments of warm approbation, whh, in the circle of my friends, I hear uttered, concerning your late Speech; & my firm belief that the measures you suggest, with few exceptions, will meet the decided support of the people in this quarter.
Please, sir, to accept for yourself and Mrs Adams, my best respects, and believe me, with great respect / and esteem your most / obdt. servt

Jedh Morse